Citation Nr: 1425255	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-16 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



1.  Entitlement to service connection for left knee disorder, to include as secondary to the service-connected degenerative arthritis of the right knee, status post medial meniscus and anterior cruciate ligament tear.

2.  Entitlement to service connection for left ankle weakness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to August 1994.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.

In December 2013, the Board remanded the appeal for additional development.

Based on information contained in private medical records, the Board has recharacterized the claim for a left knee disorder to include entitlement on a secondary basis.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claim for service connection for a left knee disorder is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to a chronic left ankle disorder in service or during the one year presumptive period thereafter.  

2. The Veteran is not shown to have a left ankle disability manifested by weakness or degenerative changes that is due to an event or incident of service.



CONCLUSION OF LAW

The Veteran does not have a left ankle disability manifested by weakness due to a disease or injury that was incurred in or aggravated by active service; nor is there any arthritis that may be presumed to have been incurred therein.   38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2013)

.
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

A letter from the RO dated in June 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for left ankle weakness, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issue addressed hereinbelow.  

The Veteran's service treatment records, and post service treatment records have been obtained.  Medical opinions have been obtained.  

The Board is further satisfied that the RO has substantially complied with its December 2013 remand directives, as updated VA treatment records were obtained, and an additional VA medical examination was provided.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
In this case, the Veteran seeks service connection for left ankle weakness.

As for the in-service incurrence of the condition, the Board notes that as the claimed disorder is not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The Veteran's service treatment records show that, in April 1990, the Veteran injured his ankle while coming down the stairs.  There was pain and swelling.  The X-ray studies were negative.  He was diagnosed with a sprain and was prescribed ice and Motrin.  There were no follow-up visits.  See VBMS STR Entry May 9, 2008, pp. 8/64, 41/64. 

The post-service medical evidence does not serve to establish the presence of a current left ankle disability.    

On VA examination in March 2012, the examiner reviewed the claims file and examined the Veteran.  The only diagnosis noted was status-post left ankle sprain from 1990.  No other diagnoses or disabilities were identified.  

To clarify the issue of current diagnosis, in December 2013 the Board remanded the claim for further examination.  

On VA examination in March 2014, the examiner reviewed the claims file and examined the Veteran.  In the "Diagnosis" section of the report, only the 1990 strain was noted.  At the conclusion of the report, the examiner determined, "This C&P visit [was] negative for any objective evidence of left ankle weakness, impairment or disability."

The record does not otherwise establish the presence of a current left ankle disability.  The record before the Board contains multiple medical records referable to VA and private treatment that are devoid of any diagnosis involving the left ankle.

The Board acknowledges the documentation of pain in the record.  With regard to the term "disability," the Federal Circuit has also noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a Veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a Veteran seeks compensation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (2001). 

However, the Federal Circuit also noted that, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  

Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.

There is no probative evidence contrary to the March 2014 VA examiner's opinion.  The Board finds the reports fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).     

Based on this evidence, the Board finds that the Veteran is not shown to have a left ankle disability.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of a current disability, the other elements of service connection need not be addressed and the Veteran's claim for service connection must be denied.

The Board further notes that, chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The record here does not document arthritis of the left ankle within one year of the Veteran's August 1994 discharge.  Accordingly, such presumptive service connection is not warranted here.

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and in-service injury or disease, arthritis was not noted during service.  

Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board also notes that the Veteran in this case had active service in the Southwest Asia Theater of operations during the Persian Gulf War, and as such he is a Persian Gulf Veteran. See 38 C.F.R. § 3.317(d)(1), DD214 Form.  

While normally the Board would consider whether a grant of presumptive service connection under 38 C.F.R. § 3.317 is possible, here the Board emphasizes that it is not the case that the Veteran suffers from symptoms that cannot be attributed to a known diagnosis; to the contrary, the evidence is clear that there is no current disability involving a left ankle condition.  Service connection cannot be granted on a presumptive basis as due to an undiagnosed illness.

The only other evidence of record supporting the Veteran's claim are his competent lay assertions.  

However, the March 2014 VA physician was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  

The examiner, in providing the requested medical opinion, used her expertise in reviewing the facts of this case and clarifying that no current disability of the left ankle was present.  

As such, the Board finds the opinion the of March 2014 examiner to be more probative.  

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for claimed left ankle weakness is denied.


REMAND

As for the claim for a left knee disorder, a remand is required in order to obtain an additional medical opinion.  

Various diagnoses pertaining to the left knee are of record.  

In an August 2004 private medical record, the Veteran sought treatment for pain of six months duration.  He was diagnosed with acute patellar tendonitis of the left knee. See VBMS private medical records Entry May 9, 2008, p.1/7.

A March 2013 radiology report showed a diagnosis of mild degenerative joint disease in the knees, with the right knee greater than the left.

On VA examination in March 2014, the Veteran was diagnosed with a left knee sprain.  

As for the etiology of the disorder, the record contains a negative opinion of the March 2014 VA examiner on the issue of direct service connection.

However, in a May 2008 private medical record, a private physician stated the Veteran has left knee "weakness" secondary to favoring the right knee.  See private medical records labeled as from May 9, 2008, p.5/7

The record shows that service connection has been established for degenerative arthritis of the right knee, status post medial meniscus and anterior cruciate ligament tear.   

Prior to appellate adjudication, the Board finds that an additional opinion should be obtained, identifying whether the Veteran is suffering from a left knee disorder that as likely as not is secondary to the service-connected right knee disability, with a full rationale.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1. The RO should take all indicated action to forward the Veteran's claims file to the March 2014 VA examiner, or a suitable substitute, in order to obtain a clarifying opinion as to the nature and likely etiology of the claimed left knee disorder.

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left knee disability was caused or aggravated (permanently made worse) by the service-connected degenerative arthritis of the right knee, status post medial meniscus and anterior cruciate ligament tear.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In so doing, the examiner should discuss the May 2008 private medical statement that the Veteran's left knee weakness is secondary to favoring the right knee.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After any requested opinion or examination is completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


